Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 26 August 2022. Claims 1-3, 5-11 and 13-22 are pending in this application. The rejection under 35 USC § 101 directed to non-statutory subject matter of claims 1-3, 5-11 and 13-22 is maintained. The rejections are as stated below.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more as discussed in the previous office action mailed on 26 May 2022. Further:
Applicant amended the claim 1 to include "…wherein the database provides information about real property taxes related to a subject property paid during any desired period of time; wherein the database is a self-referential database; wherein the database stores information in a format enabling construction of a probability distribution; wherein the probability distribution aids a user in making decisions regarding real property…", claim 9 to include “…storing information in the database about real property taxes related to a subject property paid during any desired period of time, wherein the database is a self- referential database; storing information in the database in a format enabling construction of a probability distribution, wherein the probability distribution aids a user in making decisions regarding real property…” and claim 17 to include “…  recognizing a different amount being owed due to factors including at least one of: market appreciation, market depreciation, and capital improvements, by said party comprising at least one of: a property owner and an investor; …; providing proof of real property taxes paid provided from the tax collector office to the at least one investor; providing a self-referential database which includes a probability distribution reflective of the annual property taxes owed related to at least one parcel of real estate property; associating the probability distribution with at least one intangible that together serve as a financial derivatives options contract that results in creation of an instrument; linking the instrument; incorporating the linked instrument as an integral part of a mortgage contract which may be combined with other mortgage contracts for purposes of securitization; exercising the call or the put option of the at least one real property tax option and splitting profits between the at least one investor and said party associated with said real property lot…”
However, the claims are still directed to refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices or of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the computer-related database having the capability to compile data. That is, other than reciting “computer-related database” nothing in the claim precludes the limitations from practically being performed in the human mind/pen and paper or by methods of organizing human activity. For example, but for the “computer-related database” language, the claim encompasses the manually refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental processes or methods of organizing human activities” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer-related database having the capability to compile data to perform the steps. The computer database in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function of compiling data. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer database at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 9 and 17.  Furthermore, the dependent claims 2, 3, 5-8, 10, 11, 13-18 and 20-22 do not resolve the issues raised in the independent claims. 
Dependent claims 2, 3, 10, 11and 19 include the additional elements of a computer server, a software program, a network, a user interface, an electronic database, a Multi-Listing Subscription (MLS)-type database and a blockchain. The computer server, a software program, a network, a user interface, and an electronic database are recited at a high level of generality, i.e., as a generic computer performing a generic computer function of compiling data. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer server, a software program, a network, a user interface, an electronic database and a Multi-Listing Subscription (MLS)-type database at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
 Dependent claims 5-8, 13-16, 18 and 20-22, recite the at least one of said plurality of real property tax option contracts is a call option contract, and wherein a buyer of said call option contract has a right but not an obligation to buy an underlying associated instrument at a price and will exercise a call option whenever the underlying associated instrument price is higher than a break-even price; at least one of said plurality of intangible assets entails a valuation of an intangible asset, such as a real property tax easement agreement, wherein, an acquisition price associated with the intangible asset is amortized by a party, such as an easement holder to create net operating losses, wherein the net operating losses are applied as a loss carryback and/or loss carryforward resulting in a tax refund and/or a reduced tax liability when claimed on a party's tax returns; at least one of said plurality of intangible assets entails a valuation of an intangible asset, such as a property- specific geographic trademark, wherein an acquisition price associate with the intangible asset is amortized by a party, such as a trademark licensee, to create net operating losses, wherein the net operating losses are applied as a loss carryback and/or loss carryforward resulting in a tax refund and/or a reduced tax liability when claimed on a party's tax returns, wherein each of said plurality of parties associated with said plurality of real property lots is at least one investor selected from a group consisting of a property owner of a property lot, and a builder of said property lot; at least one of said plurality of real property tax option contracts is a call option contract, and wherein a buyer of said call option contract has a right but not an obligation to buy an underlying associated instrument at a price and will exercise a call option whenever the underlying associated instrument price is higher than a break-even price at least one of said plurality of intangible assets is a real property tax easement agreement, at least one of said plurality of intangible assets is a property-specific geographic trademark; wherein said party associated with said real property lot is at least one investor selected from a group consisting of a property owner of a property lot, and a builder of said property lot; wherein said at least one corporate entity can transfer all intangible assets held in the name of said at least one corporate entity into the name of an individual in order to reduce the annual real property tax amount owed and wherein said real property tax option contracts further comprise at least one selected from a group consisting of a property and casualty insurance premium option (PCIP) and a life insurance premium option (LIPO).
As mentioned above with respect to the independent claims, the generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-3, 5-11 and 13-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1-3, 5-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions.
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include the above-mentioned steps. The concept is still directed to refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts, which does not make it less abstract. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed above and in the previous office action rejections. 
Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG).
The instant claims do not attempt to solve an unconventional technological solution, but rather use the computer as a tool to implement the abstract idea. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
The claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application. Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. -see MPEP 2106.05(f).
A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by Applicant. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the computer limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
If the claims are directed to a patent-ineligible concept, for Step 2B we must “look with
more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)).  We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. 
The claims broadly disclose a computer related database.  The broad claims generally disclose a general computer database.  The claims and the specification describe the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Claims merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691